     Case 2:10-cv-00106-LRH-VCF Document 1349 Filed 05/26/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
                                                     ***
 9     ORACLE USA, INC.; a Colorado                    Case No. 2:10-cv-00106-LRH-VCF
       corporation; ORACLE AMERICA, INC.; a
10     Delaware corporation; and ORACLE                       ORDER
       INTERNATIONAL CORPORATION, a
11     California corporation,
12                                          Plaintiffs,
13            v.
14     RIMINI STREET, INC., a Nevada
       corporation; and SETH RAVIN, an
15     individual,
16
                                          Defendants.
17

18           Oracle USA, Inc., Oracle America, Inc., and Oracle International Corporation (collectively
19    “Oracle”) motion the court for leave to file additional pages for its motion for an order to show
20    cause. ECF No. 1337. Due to the confidential nature of some of the exhibits attached to Oracle’s
21    motion, Oracle also submitted this motion and some of its supporting exhibits under seal (ECF No.
22    1339-s), and filed a corresponding motion to seal (ECF No. 1338). Rimini Street Inc. and Seth
23    Ravin (collectively “Rimini”) opposed Oracle’s motion for additional pages. ECF No. 1341. In
24    support, Rimini too relied in part on confidential information, which it filed under seal (ECF Nos.
25    1342; 1344-s), and filed a corresponding motion seal (ECF No. 1343). Accordingly, Oracle
26    replied. ECF No. 1346. For the reasons stated below, the court shall grant Oracle’s motion in part.
27           Oracle requests the court permit it to file a 30-page motion for an order to show cause with
28    700 pages of exhibits, and a 20-page reply brief. ECF No. 1337. Oracle argues that good cause
                                                          1
     Case 2:10-cv-00106-LRH-VCF Document 1349 Filed 05/26/20 Page 2 of 3




 1    supports this motion because there “has been extensive factual and expert discovery on Rimini’s

 2    practices (including voluminous Rimini business records)” and “Rimini has set up its business so

 3    as to obscure what its developers are doing, thus, warranting extra pages to bring its unlawful

 4    practices to light.” Id. at 2. Rimini opposes any increase in page limit, but if such increase is made,

 5    offers to “compromise” on an increased exhibit page limit of 250 pages. ECF No. 1341 at 2-3.

 6           In light of the sheer volume of documents and exhibits filed in the companion case Rimini

 7    Street Inc.et al. v. Oracle USA, Inc. et al., 2:14-cv-01699-LRH-CWH (“Rimini II”)—the parties

 8    filed over 7,000+ pages in exhibits and briefing—the court limited the parties to strict page limits

 9    for all subsequent filings. See ECF No. 1230; Rimini II, ECF No. 1240. In accordance with Local

10    Rule LR 7-3(b), motions for orders to show cause and the corresponding responses are limited to

11    24-pages, with a 12-page reply, and in accordance with Local Rule LR IA 10-3(i), exhibits are

12    limited to 100 pages. While the court’s order and the local rules provide that parties may request

13    to exceed this limit, the “court looks with disfavor on motions to exceed page limits, so permission

14    to do so will not be routinely granted.” LR 7-3(c).

15           Recognizing the complexity of this case and to ensure that both parties are able to

16    adequately argue their case, the court shall grant Oracle’s motion in part. The court shall allow

17    Oracle to file a 30-page motion and Rimini to file a 30-page response, both excluding non-

18    substantive portions of the filing, including tables of contents, tables of authorities, and signature

19    pages. As LR 7-3(b) provides the moving party may submit a reply brief one-half the size of the

20    motion page limit, Oracle is permitted to file a 15-page reply, also excluding non-substantive

21    portions of the filing. The court agrees that the parties may need more than 100-pages of exhibits

22    to adequately argue the motion; however, an increase to 700-pages cannot be approved. Oracle

23    provides one exhibit—a 275-page document of source code—as evidence for why such a

24    substantial increase is needed. On this exhibit, the court cannot find good cause exists for Oracle’s

25    requested increase: the court does not read source code, and such an exhibit, or those similar, will

26    not help the court make its ruling on the merits. Therefore, the court shall allow each party to file

27    up to 250 pages of exhibits, not including cover pages, and each exhibit must be evidentiary in

28    nature. All further filing requirements, as set forth in the court’s prior Order (Rimini II, ECF No.
                                                        2
     Case 2:10-cv-00106-LRH-VCF Document 1349 Filed 05/26/20 Page 3 of 3




 1    1240) remain the same. The court notes that its ruling is not based on the parties’ arguments

 2    regarding “litigation misconduct,” as the court finds those arguments irrelevant to the issue of

 3    requested page limit increase.

 4           As to the parties’ motions to seal, the court recognizes that there is a general presumption

 5    that court records should be open and accessible to the public. Hagestad v. Tragesser, 49 F.3d

 6    1430, 1434 (9th Cir. 1995). With non-dispositive motions, this presumption is automatically

 7    overcome by a showing that the material to be filed under seal is being done so pursuant to a valid

 8    protective order. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)

 9    (citing Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1213 (9th Cir.

10    2002)). On May 21, 2010, the court entered a protective order, which governs the confidentiality

11    of the documents submitted under seal by both parties. ECF No. 55. After reviewing the parties’

12    motions to seal (ECF Nos. 1338 & 1343) and the underlying documents, the court agrees that the

13    information should be protected. The court further finds that because the parties filed redacted

14    versions of the documents to be sealed on the public docket, any harm to the public is appropriately

15    limited.

16           IT IS THEREFORE ORDERED that Oracle’s motion for additional pages (ECF No. 1337)

17    is GRANTED in part. The court grants Oracle 30 pages for its motion and 15 pages for its reply

18    brief, both excluding non-substantive portions of the filing, including tables of contents and tables

19    of authorities, and signature pages. Rimini is likewise granted 30 pages for its response brief.

20    Additionally, each party is granted 250 pages of exhibits, not including cover pages, and each

21    exhibit must be evidentiary in nature. All further filing requirements, as set forth in the court’s

22    prior Order (Rimini II, ECF No. 1240) remain the same.

23           IT IS FURTHER ORDERED that Oracle’s motion to seal (ECF No. 1338) and Rimini’s

24    motion to seal (ECF No. 1343) are GRANTED.

25           IT IS SO ORDERED.

26           DATED this 26th day of May, 2020.

27                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
28
                                                       3
